Stephens, J.
Where two parties fall to fighting, and during the encounter one of them is shot and killed, it is for the jury to say, under all the circumstances, whether or not the homicide was voluntary manslaughter. The evidence supports the verdict, and the trial judge did not err in submitting the issue of voluntary manslaughter to the jury.

Judgment affirmed,.


Broyles, P. J., and Bloodworth, J., concur.

Indictment for murder—conviction of manslaughter; from Calhoun superior court—Judge Harrell. August 17, 1918.
A. L. Miller, for plaintiff in error.
B. 0. Bell, solicitor-general, F. A. Hooper-, B. W. Forison, contra.